Citation Nr: 1724634	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-26 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to a TDIU. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is unemployable due to his service-connected disabilities.

In the application for increased compensation based on unemployability, the Veteran specifically indicated that his service-connected PTSD prevented him from securing or following any substantially gainful occupation.  

In July 2008, the Veteran was provided a general medical examination to determine the effects of his service-connected right knee disability, low back disability, and reflex sympathetic dystrophy of the left arm on his employability.  The examiner opined that there were no disabilities on the general medical examination that would cause any functional impairment in the appellant's activities of daily living or prevent employability from a sedentary or light duty physical job.  

The Veteran was also provided a VA examination in July 2008 for his service-connected PTSD.  The examiner determined that the Veteran's PTSD symptoms only mildly interfered with his overall daily functioning.

Following evaluation at an August 2009 VA psychiatric examination, the examiner concluded that there was no occupational or social impairment caused by the Veteran's service-connected PTSD.  He further opined that the Veteran appeared capable of being gainfully employed at a wide variety of occupations.  

Thereafter, in the Veteran's February 2010 notice of disagreement, he asserted that he was unemployable due to his service-connected right knee disability, low back disability, and his reflex sympathetic dystrophy of the left arm.

The Veteran was provided a VA joints examination in February 2010.  The examiner noted that the Veteran had no periods of incapacitation or recommended bedrest in within the past 12 months.  There were also no impediments on his activities of daily living and, being retired, no impediment to occupation.  

A PTSD examination was also provided in February 2010.  It was noted that the Veteran denied any recent changes in his functional status since the previous August 2009 VA examination.  

Lastly, a VA PTSD examination was provided in March 2016.  The examiner noted that a mental condition had been formally diagnosed, but there was no indication in the records made available, the clinical interview in the current examination, and psychological test results, that symptoms of the mental disorder caused clinically significant impairment in the current occupational or social functioning.  

The Board acknowledges that the available medical evidence of record does not suggest that the Veteran's service-connected disabilities render him unemployable.  Notwithstanding, in the Veteran's October 2011 substantive appeal, he asserted that it was the combination of the effects of his service-connected disabilities which rendered him unemployable and that this was not considered.  He emphasized that he had only 12 years of education, not 16 as the RO had indicated, and had been rated totally unemployable by the Social Security Administration.  He indicated that at his last position, he was physically and emotionally unable to perform the duties as required by his employer.  

Given the available record, the Board finds it necessary to remand the claim for a "combined effects" medical opinion in order to sufficiently address the issue on appeal.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA examiner for the purpose of obtaining an opinion commenting on the effects of the combination of the Veteran's service-connected physical and psychiatric disabilities on his ability to secure or follow gainful employment.

The examiner is advised that the Veteran is currently service connected for PTSD, a right knee disability, a low back disability, and reflex sympathetic dystrophy of the left arm.

The examiner should provide an opinion by commenting on the "combined effects" of the Veteran's service-connected disabilities on his ability to secure or follow gainful occupation.  In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




